         Case 1:16-cv-09424-JGK Document 251 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD STRYKER,                                               16-cv-9424 (JGK)

                Plaintiff,

      - against -                                              ORDER

HSBC SECURITIES (USA), ET AL.,

                Defendants.


JOHN G. KOELTL, District Judge:

     Counsel for the defendants has asked for models for jury

charges . Parties should consu l t charges used by the Judge in

similar cases and the model charge descriptions in the Sands ,

Siffert , Loughlin , Reiss , Allen , Rakoff , and Epstein treatise on

Modern Federal Jury I nstructions - Civil .


SO ORDERED.

Dated:         New York, New York
               October 29, 2020

                                                            United States District Judge




          USDC SDNY                                               Copy mailed to prose party(ies)
          DOCUMENT
          F:LECTRONICALL Y FILED                                         at docket address
          DOC#
          DATEF=I--LE_D_:_-
                         ,__A
                           ---.2)=
                                _~-:£1_---..~:.: £JJ-
                                                        1
